        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 1 of 12
                                         U.S. Department of Justice
                                                                                            Page 2
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     May 29, 2019

BY ELECTRONIC MAIL AND HAND DELIVERY – REQUEST FOR SEALING

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. David Villanueva, 16 Cr. 342 (SHS)

Dear Judge Stein:

       The Government respectfully submits this letter to advise the Court of pertinent facts
concerning the assistance that David Villanueva has rendered in the investigation and prosecution
of other targets of criminal activity involving extensive corruption in New York Police
Department’s Pistol License Division (the “License Division”). In light of these facts, and
assuming that Villanueva continues to comply with the terms of his cooperation agreement and
commits no additional crimes before sentencing, the Government intends to move at sentencing,
pursuant to Section 5K1.1 of the U.S. Sentencing Guidelines and Section 3553(e) of Title 18,
United States Code, that the Court sentence Villanueva in light of the factors set forth in Section
5K1.1(a)(1)-(5) of the Guidelines. Villanueva is scheduled to be sentenced on June 12, 2019 at
4:00 p.m.
                              The Underlying Criminal Conduct
        On June 16, 2016, Villanueva was charged by sealed indictment S2 16 Cr. 342 (SHS),
which was unsealed upon his arrest on June 20, 2016. 1 He subsequently pled guilty on or about
January 12, 2017 to superseding information S4 16 Cr. 342 (SHS), charging him with bribery
offenses relating to bribe schemes he engaged in with Alex “Shaya” Lichtenstein, John Chambers,
Frank Soohoo, and                         as well as charging him with making a false statement.
Specifically, the S4 Information charged Villanueva with one count of conspiracy to commit
federal program bribery, in violation of 18 U.S.C. § 371 (Count One), four counts of federal
program bribery, in violation of 18 U.S.C. §§ 666(a)(1)(B) and 2 (Counts Two through Five), and
one count of making a false statement, in violation of 18 U.S.C. § 1001 (Count Six).
       For years, Villanueva—while a supervisor at the License Division—received bribes from
Lichtenstein, Chambers, Soohoo, and                  in exchange for granting clients of theirs
favorable treatment in gun license matters. The favorable treatment Villanueva granted clients of
Lichtenstein, Soohoo, and               typically consisted of the grant of gun licenses—usually

1
  The S2 Indictment also charged Alex “Shaya” Lichtenstein, who had previously been charged
alone in the underlying indictment, 16 Cr. 342 (SHS).
        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 2 of 12
                                                                                           Page 2


licenses that allowed the clients the right to carry firearms concealed on their person anywhere in
New York City at any time—swiftly and without a proper basis. The treatment Villanueva granted
clients of Chambers occasionally consisted of upgrading clients to such licenses (again, swiftly
and without proper basis), but more frequently consisted of helping Chambers’s clients keep
firearms licenses they already possessed when they were investigated by the License Division for
incidents that might affect their continued fitness to hold the licenses.
       A. The John Chambers Bribery Scheme
        Chambers, an attorney whose practice consisted exclusively of gun license matters, was
the first to bribe Villanueva. Chambers and Villanueva formed a friendship once Villaneuva
became a supervisor in the License Division, and a number of Chambers’s bribes to Villanueva
took the form of gifts and social entertainment, but their nature as bribes quickly became apparent.
       Chambers and his wife first took Villanueva and Villanueva’s then-wife out to dinner for
Villanueva’s birthday in 2006 and, at the dinner, surprised Villanueva with tickets for a Broadway
musical immediately after—a musical which only Villanueva and his wife, not Chambers, would
attend. Villanueva—who had been deeply in debt from wedding expenses several years before
and would go on to declare personal bankruptcy in 2008—took the opportunity to have an
evening’s entertainment, even though by the second such occasion (for his wife’s birthday)
Villanueva realized that Chambers would be asking him to take official acts in return. Chambers
continued to sponsor such evenings out—each time beginning with a dinner attended by
Chambers, followed immediately by a Broadway show attended only by Villaneuva and his wife—
on both Villanueva’s birthday and his wife’s birthday, every year until 2014. 2
         Over time, Chambers provided more entertainment and other gifts to Villanueva.
Chambers would also provide tickets for Villanueva and his family to attend the Radio City Music
Hall Christmas Spectacular every year from 2006 to 2015—an event Chambers would not attend
at all—and also occasionally provided tickets for Villanueva to attend other Broadway shows and
baseball games on sporadic occasions (not holidays or birthdays). Chambers also, over time,
provided Villanueva with gift cards, boxes of toys and baseball memorabilia for Villanueva’s son,
several articles of clothing, over $2000 in cash (principally for Nassau County-related license
matters described below, as well as occasional smaller amounts of cash for Villanueva to spend on
souvenirs at the outings Chambers sponsored), and two designer wristwatches, one of which had
a list price of $8500.
        In exchange for these bribes, Villanueva gave Chambers’s clients favorable treatment in
gun license matters. The bulk of this favorable treatment concerned incident investigations—
investigations conducted by the License Division into whether a licensee should retain their gun
license in light of some incident (such as an arrest, a report of domestic dispute, an accidental
discharge of the firearm, or a violation of the conditions of a license). He caused the closure of
approximately 100 incident investigations faster than he otherwise would have for Chambers
clients (allowing the clients to enjoy the return of their licenses, which were suspended during the
investigations, faster), and of these he recommended that approximately half, or approximately 50,



2
 Villanueva divorced and remarried during this time period, and Chambers continued to sponsor
such outings for Villaneuva and his second wife as soon as he learned they were dating.
        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 3 of 12
                                                                                           Page 3


receive more favorable dispositions than he believed were warranted. 3 For example, in 2013 one
client of Chambers faced likely revocation of his full carry license after a series of police
complaints regarding domestic disputes with his wife. Although Villanueva knew that revocation
was the appropriate disposition given the facts, Chambers offered him a designer wristwatch to
recommend a different disposition. As a result, Villanueva overruled the line investigator’s
recommendation of revocation, instead allowing Chambers’ client to keep his full carry license
(albeit by surrendering two other licenses he also held). In exchange, Chambers gave Villanueva
a designer wristwatch with list price of $8500. 4
         In addition to this conduct, Villanueva extended Chambers’ clients other forms of favorable
treatment. He processed approximately 6 license renewals for Chambers clients faster than he
otherwise would have, and he upgraded approximately 5 or 6 licenses to carry status (the least
restrictive form of license) without proper cause. He also issued Chambers’ clients numerous
purchase orders (authorizations to purchase firearms), which were supposed to be limited to one
order every 90 days, without adhering to this 90-day rule. 5
       At Chambers’ request, Villaneuva would on occasion revoke the licenses of clients who
would not pay Chambers. On two occasions, Villanueva sent these letters to the clients, but on the
other approximately five occasions Chambers—after receiving a draft of the letter from
Villanueva—told Villanueva not to send the letter because the client had subsequently paid
Chambers.
        In addition to the actions he took regarding matters pending before the NYPD’s License
Division, Villanueva also used his influence as an NYPD sergeant to seek favors from counterparts
at the Nassau County Police Department license section. 6 Villanueva asked professional contacts
of his at the Nassau County license section to renew the licenses of three clients of Chambers who
were each encountering difficulties in renewing their licenses, and in exchange received the $2000
in cash from Chambers described above. Of this $2000, $500 was provided in person and $1500



3
  As incident sergeant, Villanueva did not have the final decisionmaking authority over the
disposition of an incident investigation, but he had the authority to make a recommendation which
typically carried substantial weight and could overrule the recommendation of the line-level
investigator who carried out the investigation.



4




5
 Villanueva issued purchase orders in this way for multiple individuals who were not bribing him,
as it was a relatively common practice in the License Division despite being contrary to policy.
6
  It was not uncommon for NYPD officers involved in gun licensing to seek favors from their
Nassau County counterparts, or vice versa, particularly given the geographical proximity between
the two jurisdictions, so Villanueva had a measure of de facto influence arising from his ability to
grant or withhold favors requested by Nassau County officers.
         Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 4 of 12
                                                                                               Page 4


was mailed to Villanueva hidden in magazines ($500 per mailing on three occasions, each
consisting of a $100 bill being taped to one of five pages of a magazine being mailed).
       B. The Alex “Shaya” Lichtenstein Bribery Scheme
        Like Chambers, Alex “Shaya” Lichtenstein bribed Villanueva in exchange for assistance
with License Division matters. Lichtenstein served for many years as a high-ranking supervisor
in the Borough Park-based Shomrim, a volunteer neighborhood patrol, and through his
connections to law enforcement, Lichtenstein created a business expediting gun license
applications. As a so-called expediter, Lichtenstein charged significant sums of money to assist
individuals with filling out applications to the License Division and to advise them throughout the
process of seeking a gun license. In connection with his expediting business, Lichtenstein engaged
in a scheme to kick back some of his fees to New York City Police Department officers, including
Villanueva, in order to ensure that the officials approved, or at the very least expedited, his clients’
applications.
        In all, from approximately 2012 to approximately 2015, Lichtenstein gave Villanueva
approximately $20,000 in cash, the use of his credit card to purchase Broadway tickets, limousine
rides on two different occasions, airline tickets for a trip to San Diego, a menorah for Villanueva’s
wife’s grandmother, and $500 each for Villanueva’s children to spend while taking a trip to Disney
World. 7
        In exchange, Villanueva facilitated granting approximately 100 full carry licenses for
clients of Lichtenstein, on a highly expedited basis and without proper justification. Villanueva’s
role was to ensure that each license was approved, first by the initial reviewer (typically co-
defendant Richard Ochetal), and then by himself. Final approval was performed by the License
Division’s then-executive officer Michael Endall, who in practice deferred to Villanueva’s
approval of Lichtenstein clients. In many instances, Villanueva and Ochetal (who similarly
received bribes from Lichtenstein, including a cut of Villanueva’s proceeds) did not conduct any
substantive interview of Lichtenstein’s clients, despite License Division protocol requiring
interviews. They performed only minimal diligence, often doing no more than running an
individual’s rap sheet and mental hygiene history. Moreover, because of Lichtenstein’s bribes,
Villanueva and Ochetal conducted little to no investigation into whether applicants for Limited or
Full Carry licenses had a legitimate business need for those licenses. After the licenses had been
approved, Villanueva would also gather supporting documentation to add to the files in order to
disguise the fact that the licenses had been approved without proper documentation. Sometimes
Villanueva would himself forge the “letter of necessity,” i.e., the key piece of documentation
justifying the issuance of the license, which was supposed to be provided by the license applicant.
Because of the bribery scheme in which Villanueva participated, individuals received gun licenses
even though they had misdemeanor convictions and, in at least one instance, a felony conviction;
a history of domestic violence; and substantial driving violations. Individuals with significant
arrest histories were also approved. For example, one successful applicant had prior out-of-state

7
  Villanueva’s assistance, described below, contributed to Lichtenstein’s reputation for speed and
success and enabled Lichtenstein to charge exorbitant amounts for his otherwise rather modest
services. Specifically, Lichtenstein typically charged applicants between $10,000 and $16,000 per
license, and occasionally as much as $18,000, a small portion of which he kicked back to
Villanueva.
        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 5 of 12
                                                                                               Page 5


arrests for criminal possession of a loaded firearm, reckless endangerment, and use of a dangerous
weapon. Another had a pending case for menacing with a firearm at the time his application was
approved.
        In several cases, Lichtenstein paid Villanueva to upgrade his clients’ licenses, such as
from a relatively restrictive business premises license to a less restrictive limited carry license, or
from a limited carry to a maximally permissive full carry license. Villanueva upgraded these
licenses without requiring any additional paperwork, contrary to License Division rules, and
Lichtenstein paid him for the upgrades he approved. In this manner, an individual could
ultimately receive a carry license without ever having submitted an application justifying his or
her need for such a license, by initially applying for a premises license, after which Lichtenstein
would pay Villanueva for an unjustified upgrade.
       C. The Frank Soohoo Bribery Scheme
        Frank Soohoo was the proprietor of a police equipment store who was friends with
Villanueva and other NYPD officers. After their friendship began, at Villanueva’s suggestion,
Soohoo began a gun license expediting business out of his store. From approximately 2014 to
2016, Soohoo approached Villanueva and other NYPD officers about gun license matters for
clients of Soohoo, and provided Villanueva and other officers with expensive gifts, largely in the
form of vacations, in exchange for license approvals for Soohoo’s clients.
       Soohoo paid in cash for several expensive vacations with Villanueva, Ochetal, and their
wives (which Soohoo and his own wife would also attend). Soohoo paid for three vacations
attended by Villanueva, Ochetal, Soohoo, and their respective wives (to the Bahamas, Mexico,
and the Dominican Republic), and one attended just by Villanueva, Soohoo, and their respective
wives (to Hawaii).
         In addition to the vacations, Soohoo routinely provided expensive catered sushi lunches
for Villanueva, Ochetal, Dean, and Espinel at Soohoo’s police equipment store, and hosted
Villanueva, Ochetal, Dean, and Espinel at the store for after-hours parties on three occasions. In
addition to paying for the food and alcohol at these parties, Soohoo paid for prostitutes to attend
the first two parties. Villanueva did not patronize the prostitutes, and told Soohoo to stop inviting
prostitutes to the parties before the third one. Sohoo also gave Villanueva a total of approximately
$1000 in cash.
        Villanueva assisted clients of Soohoo in license-related matters, including approving
licenses for unqualified applicants. In one complex scheme, Villanueva helped secure a firearm
to an individual who was federally barred from possessing a firearm due to a felony conviction.
In this scheme—which Dean planned but which Villanueva helped to execute—the License
Division approved a license for the ineligible individual’s brother, who then purchased a firearm
and sold it to the ineligible individual (a sale to a sibling does not necessitate running a background
check). Villanueva’s role was to assist in approving a license for the ineligible individual’s
brother, which he did knowing of the plan to use the brother-to-brother transfer to circumvent
Soohoo’s client’s ineligibility.
       D.
        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 6 of 12
                                                                                            Page 6




       E. The Paul Dean and Robert Espinel Post-Retirement Bribery Scheme
        In late 2015, two other NYPD officers in the License Division, Lieutenant Paul Dean and
Robert Espinel, approached Villanueva and Ochetal with a new bribery scheme. At the time,
Lieutenant Paul Dean was executive officer, the second-in-command uniformed officer, at the
License Division. Dean and Espinel planned to retire from the NYPD and create their own gun
license expediting business. In order to ensure the success of their business, Espinel and Dean
planned to bribe Villanueva and Ochetal to enable their clients to get special treatment from the
NYPD. Espinel and Dean held a meeting with Villanueva and Ochetal at which they pitched this
plan in detail, expressing that it would be preferable for Villanueva and Ochetal to take bribes from
Espinel and Dean, whom they could trust, rather than from other gun-license expediters. At this
meeting, Villanueva and Ochetal both signaled their assent to the plan, though they each harbored
doubts about pursuing it. At Espinel and Dean’s behest, Villanueva joined them when they
approached the competing gun-license expediter Lichtenstein to demand he cede his business to
Dean and Espinel.
       Around this time, however, increased scrutiny was cast upon the License Division when
rumors arose that Lichtenstein was charging as much as $16,000 for a gun license. Given the
rumors regarding Lichtenstein, as well as what he perceived as the riskiness of the plan proposed
by Dean and Espinel, Villanueva decided, in consultation with Ochetal as well as the Commanding
Officer of the License Division, to stop working with Lichtenstein and Soohoo, and not to assist
Dean and Espinel with their expediting business. Lichtenstein was arrested within a few months,
and Villanueva’s conduct was exposed shortly thereafter.
       F. Dealings with James Grant
     Villanueva was first introduced to Lichtenstein by          then the License Division’s
commanding officer, along with another NYPD officer, then-Captain James Grant, at a meeting in
      office.


       Following this meeting, Villanueva handled gun license favors directly and indirectly
requested by Grant, in addition to commencing the bribery scheme with Lichtenstein discussed
above. Lichtenstein eventually confided in Villanueva that Grant was among the police officers
on Lichtenstein’s payroll, a fact corroborated by bribe spreadsheets later seized from
Lichtenstein’s home, and that Grant sent gun-license expediting clients to Lichtenstein.
        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 7 of 12
                                                                                           Page 7


       On at least one occasion, Grant arranged for an improper gift to be given to Villanueva in
exchange for gun licenses. Specifically, Villanueva expedited gun license applications for two
purported hoteliers (the “Hoteliers”) after Grant introduced the Hoteliers to Villanueva at the
License Division. In exchange for Villanueva’s assistance with these gun licenses, Grant
coordinated a free hotel stay for Villanueva in or around May 2015, which Villanueva accepted as
an improper gift funded by the Hoteliers. After Villanueva accepted the hotel stay, Grant contacted
Villanueva to tell him to upgrade the gun licenses issued to the Hoteliers, which he did.
        At Grant’s request, in or around 2014, Villanueva also assisted in expediting a gun license
application for Jeremy Reichberg, a self-styled “community liaison” from Brooklyn who was
separately bribing Grant and other police officers. Based on approvals from Villanueva, Ochetal,
and Captain Endall, Reichberg was given a full carry gun license despite lacking proper paperwork
and any legitimate justification for such a license. Villanueva helped issue this gun license as a
favor to Grant both because Grant was a high-ranking NYPD official and because Villanueva
understood that Grant was a close associate of Lichtenstein’s, with whom Villanueva was by then
engaged in a significant amount of bribery-induced business. 8
       G. False Statements
        On April 17, 2016, the day of Lichtenstein’s arrest, Villanueva was interviewed at his home
by FBI agents. In this interview, Villanueva was asked whether he had received any gifts from
Lichtenstein or Soohoo. Villanueva falsely told the agents he had not, seeking to protect himself
as well as the other corrupt officers he had been working with. Villanueva also falsely claimed to
have no knowledge of Grant ever bringing anyone to the License Division in an attempt to assist
someone obtaining a permit.
                                   Villanueva’s Cooperation
         Villanueva—with an exemplary degree of candor and remorse—provided substantial
assistance to a number of the Government’s investigations and prosecutions related to widespread
and disparate corrupt schemes involving the License Division. He provided critical testimony in
two trials against three defendants -- Chambers, Grant, and Reichberg. His cooperation was a
critical component to the charges against Dean and Espinel, and his readiness to provide testimony
in that case assisted the Government in securing guilty pleas from both defendants. Additionally,
Villanueva would have provided critical testimony against Lichtenstein had he not pled guilty.
I.     Villanueva’s Initial Cooperation and Assistance in the Charged Case
        Villanueva first proffered on October 5, 2016, several months after he, Lichtenstein and
Ochetal had been indicted in the charged case but before Lichtenstein pled guilty. Over the course
of four extensive proffers, Villanueva provided details of his corrupt conduct with Lichtenstein,
Soohoo, Chambers, and                   as well as concerning the corrupt conduct of Dean and
Espinel. From the outset, Villanueva demonstrated a firm commitment to accepting responsibility
for his misconduct and answering the Government’s questions candidly. He did not begin by
minimizing his role in the conduct or attempting to embellish the actions of any of the individuals


8
 Grant made efforts in 2015 to arrange the same treatment for Jona Rechnitz, a co-conspirator
who was working with Reichberg to bribe Grant; however, Rechnitz never completed his pursuit
of the gun license and it was ultimately not issued.
        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 8 of 12
                                                                                           Page 8


he implicated. Instead, he was extremely forthcoming and candid, unhesitatingly so, concerning
his criminal conduct and his knowledge of the conduct of others.
        Although Villanueva did not formally enter into a cooperation agreement with the
Government until after Lichtenstein had pled guilty, he began providing detailed, critical
information about Lichtenstein prior to the plea. Had Lichtenstein gone to trial—as it seemed
likely he would when Villanueva began proffering with the Government—Villanueva would have
been a critical witness given his close involvement in Lichtenstein’s criminal conduct. Ultimately,
Lichtenstein was sentenced by the Court to 32 months’ imprisonment in March 2017.
II.    United States v. John Chambers, 17 Cr. 396 (WHP)
       Villanueva was instrumental in the investigation and prosecution of Chambers, who, as
noted above, was a corrupt attorney and former prosecutor who paid bribes to obtain favorable
treatment for numerous clients in gun license related matters. Chambers would likely not have
been able to have been charged without the information provided by Villanueva, and although by
the time of trial the Government had developed substantial evidence besides Villanueva’s
testimony—largely derived from information provided by Villanueva—Villanueva was still the
most important witness at trial.
         Chambers’s criminal conduct was exposed by Villanueva’s cooperation. Villanueva
provided to the Government information about Chambers’s bribes—and corroborating evidence
from Villanueva’s phone and email accounts—that the Government would have been unlikely to
obtain by any other means. In addition to enabling charges to be brought against Chambers at all,
Villanueva was a critical witness at Chambers’s trial. Villanueva was the only cooperator who
testified against Chambers, and the only live witness in a position to describe many significant
aspects of Chambers’ conduct. Despite being cross-examined extensively, Villanueva was, in the
Government’s opinion, not discredited in any significant respect. Apart from Villanueva, the most
inculpatory evidence against Chambers was documentary, and Villanueva provided persuasive and
compelling explanations of many of the documents as well as important pieces of the story not
contained in the documents, such as the details of cash transfers or the content of key phone
conversations. A number of the documents involved License Division files and licensing-related
jargon that could have been confusing to a jury without the benefit of Villanueva’s explanation.
And more fundamentally, much of the evidence at trial was either provided by Villanueva (such
as a number of physical gifts Chambers had given Villanueva over the years, which Villanueva
kept and provided to the Government) or obtained as a result of Villanueva’s cooperation (such as
incriminating emails from Chambers’ email account that derived from a search warrant obtained
in part because of information provided by Villanueva).
        Beyond the specifics of the evidence presented at trial, Villanueva’s detailed explanations
to the Government of the complex formal procedures and criminal schemes used at the License
Division were invaluable in focusing and guiding the trial team’s preparation and ensuring an
effective presentation at trial.
        In short, it is highly unlikely that Chambers—an attorney and former prosecutor engaged
in an egregious years-long corruption scheme—could have been caught or held accountable if not
for Villanueva’s cooperation. Ultimately, Chambers was sentenced by the Honorable William H.
Pauley III to one year and one day in prison in November 2018.
        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 9 of 12
                                                                                           Page 9


III.   United States v. Paul Dean, Robert Espinel, and Gaetano Valastro, 17 Cr. 398 (ER)
        The case against Paul Dean, Robert Espinel, and Gaetano Valastro 9 was a direct result of
Villanueva’s cooperation, as well as the cooperation of Richard Ochetal. Without the cooperation
of both of these witnesses, the criminal conduct of these men may never have been uncovered and
charged. As discussed above, Paul Dean had been the second-in-command at the License Division,
holding the rank of Lieutenant, and Robert Espinel was another fellow License Division colleague.
To date, Dean is the highest-ranking officer charged in connection with the federal investigation
of misconduct at the License Division. In significant part due to Villanueva’s cooperation, Dean
and Espinel were charged with accepting bribes and gratuities in exchange for favors during their
time in the License Division, their post-retirement conspiracy with Valastro to become expediters
themselves by bribing Villanueva and Ochetal, and extorting other expediters, including
Lichtenstein, to cede business to them. These charges relied substantially on information and
corroborating records provided by Villanueva. Had the case proceeded to trial, Villanueva’s
testimony would have been essential to the prosecution.
        Ultimately, all three defendants pleaded guilty. The strength of the evidence supplied by
Villanueva – whose cooperation was known to the defendants – and the potential impact of his
testimony were critical factors in securing their timely acceptances of responsibility. Indeed, each
of the defendants pleaded guilty following Villanueva’s public testimony at the Chambers trial,
discussed above, which was closely monitored by counsel for those defendants. Without
Villanueva’s cooperation, it is unlikely that these convictions could have been obtained.
       The Honorable Edgardo Ramos sentenced Dean to 18 months’ imprisonment in January
2019, and Espinel to a year and a day of imprisonment in April 2019.
IV.    United States v. James Grant, Michael Harrington, and Jeremy Reichberg,
       16 Cr. 468 (GHW)
        Villanueva served as a critical witness at the trial of James Grant and Jeremy Reichberg,
conducted before Judge Gregory H. Woods in November 2018 through January 2019. He testified
over the course of two days, and endured substantial cross-examination. Although Villanueva had
not personally received bribes from Reichberg, he was an important witness to a key official action
former NYPD Deputy Inspector James Grant had delivered for Reichberg’s benefit: a full carry
gun license. Villanueva was able to compellingly testify that Grant had asked Villanueva to assist
in obtaining a full carry gun license for Reichberg, that Villanueva had helped expedite the
issuance of that license for Reichberg at Grant’s personal behest, and how Grant’s position, as a
superior officer in the NYPD, mattered in influencing Villanueva’s actions to approve Reichberg’s
gun license on a highly expedited basis. 10



9
 Valastro was a former NYPD officer and proprietor of a store that sold firearms and firearms
paraphernalia who participated in Dean and Espinel’s scheme to retire and become corrupt
expediters.
10
  For evidentiary reasons unrelated to Villanueva’s credibility and the value of his information,
Judge Woods did not permit Villanueva to testify about Grant’s relationship to Lichtenstein, such
as Grant’s conversations with Villanueva regarding the acceptance of gifts from Lichtenstein and
continuing to assist Lichtenstein at the License Division, or Grant’s involvement in referring gun-
        Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 10 of 12
                                                                                           Page 10


         The trial concluded with a split verdict: conviction on nearly all counts for Reichberg, and
acquittal for Grant. Villanueva’s testimony proved essential to securing Reichberg’s conviction.
Indeed, the only testimony requested by the jury in their deliberations was that of Villanueva, and
of Ochetal, who also testified at the trial about Grant’s exercise of influence over the approval of
Reichberg’s gun license. The conviction of Jeremy Reichberg was itself of great significance.
Reichberg had engaged in a far-reaching scheme to bribe some of the highest-ranking members of
the NYPD, along with other public officials, for at least eight years. In exchange for bribes,
Reichberg demanded and often received a wide range of official actions, including the deployment
of NYPD cars, boats, and helicopters to serve himself and his associates; influence over personnel
transfers and promotions; favorable dispositions on arrests; police interference in ordinarily-civil
disputes; and more. While Grant was ultimately acquitted by the jury, the verdict did not appear
to reflect any determination about Villanueva’s credibility. Villanueva’s testimony was simply
one piece of evidence in a complex, two-month-long trial, which required the jury to weigh
numerous factors in assessing each defendant’s guilt. Villanueva fulfilled his responsibility to
testify truthfully when called, irrespective of the outcome. The Honorable Gregory H. Woods
sentenced Reichberg to 48 months’ imprisonment in May 2019.
                          Assessment of the Defendant’s Cooperation
        Villanueva was an exemplary cooperator. He met with the Government literally dozens of
times—almost all in person and typically for hours at a time—and he was thorough, helpful, and,
above all, honest and forthcoming. In his meetings with the Government, Villanueva also struck
the undersigned as genuinely remorseful in a way that is difficult to communicate in writing. He
did not flinch at describing, or seek to displace responsibility for, the degree to which he betrayed
the ideals of his profession or the disgrace his conduct had brought on the police department.
        Villanueva’s cooperation was not just extensive and candid. It was extraordinarily
effective. Villanueva contributed significantly to prosecutions in two cases and convictions in four
cases, including the convictions of the former Executive Officer of the Licensing Division and a
second police officer. He testified at two trials over the course of a combined four days, and proved
a credible witness who withstood extensive cross-examination. And, as much as his criminal
conduct contributed to the systemic corruption of an important and sensitive government function
– the awarding of gun licenses – his cooperation greatly assisted the Government and the NYPD
in combatting that same corruption, both in prosecuting many others who participated it and in
spurring what has become much-needed reform at the Licensing Division. His substantial
assistance thus merits significant credit.
                               Analysis of Section 5K1.1 Factors
       1. “[S]ignificance and usefulness” of assistance (5K1.1.(a)(1))
       Villanueva’s cooperation was extremely significant and useful. As discussed above,
Villanueva enabled the Government to bring charges against Chambers, Dean, and Espinel at all,
was critical to the Government’s successful prosecution of Chambers, Dean, Espinel, and
Reichberg, and would have been highly significant as to Lichtenstein had he not pled guilty.
Villanueva’s cooperation further informed other investigations, whether or not they resulted in


license applicants through Lichtenstein. Villanueva’s provision of this additional information
regarding Grant’s misconduct nonetheless contributed to the value of his assistance.
       Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 11 of 12
                                                                                         Page 11


charges or convictions, such as the investigation and prosecution of James Grant, a high-ranking
official in the NYPD.
       2. “[T]ruthfulness, completeness, and reliability” of information and testimony
          (5K1.1(a)(2))
        The Government believes that Villanueva provided truthful, complete and reliable
information, and that he did so from the beginning of his cooperation. He answered questions
honestly and provided voluminous supporting evidence, including from his electronic devices and
physical gifts he received. He did on occasion, during the course of his lengthy cooperation, make
isolated inconsistent statements, but the Government believes these were all inadvertent mistakes
or lapses in memory. Indeed, some of these mistakes were actually helpful to the defense. For
example, when cross-examined by the defense about an occasion in which Chambers agreed to
write a letter assisting his wife in disputing some consumer debt, Villanueva testified that
Chambers had agreed to write this letter solely as a friend and not in exchange for any official
action by Villanueva. In fact, as the text messages showed and as he acknowledged on redirect
examination, Villanueva explicitly had agreed to change the outcome of a Chambers client’s case
in exchange for Chambers writing this letter. Villanueva was also candid about the limits of his
knowledge and memory—he did not remember attending a baseball game with Chambers, and
upon being shown a photograph of himself at a baseball game with Chambers, did not shape his
testimony to the photograph but admitted that he still did not remember it.
       3. “[N]ature and extent” of assistance (5K1.1(a)(3))
        Villanueva’s cooperation was extensive and involved numerous lengthy debriefings, the
review of voluminous License Division and email documentation (including the review of
thousands of his own emails to assist in the identification of any discoverable information), the
provision of a number of items of physical evidence, and substantial testimony at two different
trials. Villanueva also consented to a search of his cellphone that proved valuable in furthering
the ongoing investigations. Moreover, although Villanueva’s cooperation against Lichtenstein did
not end up being necessary because Lichtenstein pled guilty after Villanueva began to proffer, his
willingness to provide significant testimony against Lichtenstein also demonstrates the extent of
his cooperation.
       4. “[A]ny injury suffered, or any danger or risk of injury to the defendant or his family”
          resulting from assistance (5K1.1(a)(4))
        As Your Honor is aware, it is inherently risky for a criminal defendant to cooperate with
the Government, particularly where his cooperation involved an extensive scheme and implicated
defendants who were former senior law enforcement officers. Moreover, although there were no
specific threats to Villanueva or his family that the Government is aware of, the subject matter of
Villanueva’s testimony at the Chambers trial necessarily involved testimony about—and, in cross-
examination, photographs of—Villanueva’s minor children. Moreover, both of the trials
Villanueva testified at were closely covered by local news media, magnifying the reputational
impact of Villanueva’s testimony significantly.
       5. “[T]imeliness” of assistance (5K1.1(a)(5))
        Villanueva was not the first defendant in the scheme to cooperate and did not begin to
proffer until approximately four months after he was charged. In the context of the larger
investigation and series of cases, however, Villanueva’s cooperation was sufficiently timely to
       Case 1:16-cr-00342-SHS Document 142 Filed 06/12/19 Page 12 of 12
                                                                                         Page 12


make him highly effective, as described herein. While Villanueva formally entered into a
cooperation agreement only after Lichtenstein pleaded guilty, Villanueva’s anticipated
cooperation against Lichtenstein helped secure Lichtenstein’s guilty plea, and proved useful in
preparing for Lichtenstein’s sentencing. Villanueva’s cooperation against Chambers preceded—
indeed, enabled—the entire prosecution of Chambers, and in significant part, Dean, Espinel, and
Valastro. Villanueva’s cooperation also assisted the NYPD to identify additional gun-license
holders who had benefited from these unlawful schemes, and to take action where appropriate to
revoke, suspend, or review their eligibility for those licenses. These actions were important to
mitigating the potential safety risks caused by the conduct of Villanueva and his co-conspirators.
                                           Conclusion
        In light of the foregoing, the Government respectfully submits that Villanueva’s assistance
was “significan[t] and useful[]” to the Government in its investigation and prosecution of a series
of major bribery schemes. See U.S. Sentencing Guidelines § 5K1.1(a)(1). The Government also
believes that the information provided by Villanueva was “truthful[], complete[], and reliab[le].”
See id. § 5K1.1(a)(2). Accordingly, assuming that Villanueva continues to comply with the terms
of his cooperation, and commits no additional crimes before sentencing, the Government intends
to move at sentencing, pursuant to Section 5K1.1 of the U.S. Sentencing Guidelines and Section
3553(e) of Title 18, United States Code, that the Court sentence Villanueva in light of the factors
set forth in Section 5K1.1(a)(1)-(5) of the Guidelines. Due to the nature of this letter, the
Government respectfully requests that the letter be filed and maintained under seal.
                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 By: /s/ Paul M. Monteleoni
                                                    Paul M. Monteleoni
                                                    Kimberly S. Ravener
                                                    Alexander Rossmiller
                                                    Assistant United States Attorneys
                                                    (212) 637-2219/2358/2415



cc: Andrew Quinn, Esq. (by email)
    USPO Ross Kapitansky (by email)
